DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16 – 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated December 9, 2021 to claims 16 – 17 in regards to rejection of Kim (U.S. Patent No. 2014/0115811) in view of Westermann et al. (U.S. Patent No. 6,658,690 B1) are found to be persuasive and after further consideration, independent claim 16 is allowable. 
Although Kim in view of Westermann generally teach a windshield blade assembly with the limitations of the claims, Kim, alone or in combination with Westermann fail to teach, suggest or make obvious a wiper blade assembly including a primary frame with side walls and a plurality of frame stops provided on the center portion of the primary side walls proximate the top surface and a wiper blade connector having a pair of connector side walls with first and second primary stop cutout, wherein when connected the wiper blade connector pivots about the rivet between a first and second position, the first primary stop cutout contacting the first primary stop in the first position and the second primary stop cutout contacting the second primary stop in the second position., with the additional elements of the claim as required by claim 16.  
Claims 17 – 23 are allowable as being dependents of allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723